PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




16665358
In re Application of 
Brown et al.
Application No. 16/665,358
Filed: 28 Oct 2019
For: GALLIUM NITRIDE CROSS-GAP LIGHT EMITTERS BASED ON UNIPOLAR-DOPED TUNNELING STRUCTURES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed October 4, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application. In addition, this decision addresses the petition under 37 CFR 1.137(a), filed October 4, 2021, requesting in the alternative that the Office revive the application.

The petition under 37 CFR 1.181 is GRANTED.

The petition under 37 CFR 1.137(a) is DISMISSED AS MOOT.

Per the Notice of Abandonment, mailed September 29, 2021, this application was held abandoned for failure to properly respond to the final Office action, mailed February 24, 2021, which set forth an extendable three (3) month period for reply.

Petitioner requests withdrawal of the holding of abandonment based on the assertion that a proper reply to the February 24, 2021 final Office action was timely filed. The Office concurs.  

On February 24, 2021, the Office mailed a final Office action. Applicant filed a petition for a one month extension of time with $220 fee, and amendment, and a terminal disclaimer with $170 fee on June 3, 2021. On June 17, 2021, the Office mailed an Advisory action informing applicant that the June 3, 2021 reply failed to place the application in prima facie condition for allowance, and the period for reply continued to run from the mail date of the February 24, 2021 final Office action. On July 23, 2021, applicant filed a petition for a two month extension of time and $320 fee, an amendment, and a terminal disclaimer. On August 4, 2021, the Office mailed an Advisory action informing applicant that the July 23, 2021 reply failed to place the application in prima facie condition for allowance. 

On August 6, 2021, applicant filed another amendment and terminal disclaimer. The remarks section of the amendment document included an authorization for the Office to charge any 

The August 6, 2021 terminal disclaimer was not approved. Applicant filed another terminal disclaimer on August 13, 2021, which was not approved.  Applicant filed a proper terminal disclaimer on August 24, 2021.

The undersigned has consulted with the examiner of record who states the amendment filed August 6, 2021 added allowable dependent claim 47 into independent claim 36, and the terminal disclaimer filed August 24, 2021 overcomes the double patenting rejection of claims 21, 23, 24, 26, 27-30, 33-35, 43-45, 46, 48 and 49. Together, they place the application in prima facie condition for allowance.

The $200 balance due toward the $740 small entity three month extension of time should have been charged on August 6, 2021, as the Office had authorization on August 6, 2021 to charge any additional required fees to petitioner’s deposit account.  Pursuant to applicant’s authorization, deposit account no. 50-1059 has been charged the required $200 balance due toward the $740 three month extension of time fee. As stated above, the three month extension of time covers until August 24, 2021, which was the date the last component of the proper reply was filed. 

Accordingly, the petition to withdraw the holding of abandonment under 37 CFR 1.181 is granted, the holding of abandonment is withdrawn, and the September 29, 2021 Notice of Abandonment is vacated. The petition under 37 CFR 1.137(a) is dismissed as moot, and the $1050 petition fee paid on October 1, 2021 has been refunded in the manner in which it was paid.

Accordingly, the application file will be referred to Technology Center A.U. 2828 for the examiner of record’s consideration of the amendment filed on August 6, 2021 and the terminal disclaimer filed on August 24, 2021.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET